ACCEPTED
                                                                                                01-15-00260-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           9/17/2015 1:34:57 PM
                                                                                          CHRISTOPHER PRINE
                              NO. 01-15-00260-CV                                                         CLERK

                          IN THE COURT OF APPEALS
                    FOR THE 1ST JUDICIAL DISTRICT OF TEXAS
                                 AT HOUSTON                  FILED IN
                                                       1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      9/17/2015 1:34:57 PM
                                                                      CHRISTOPHER A. PRINE
 JOAN DEYOUNG, STEPHEN DEYOUNG, M.D, AND                            DAVID DEYOUNG,
                                                                              Clerk
                       Appellants,

                                                    V.

   Judy Page Maynard, William L. Maynard, Maynard Properties, L.P.,
                             Appellees.



                   FROM THE 270TH JUDICIAL DISTRICT COURT
                         OF HARRIS COUNTY, TEXAS



                        APPELLEES’ UNOPPOSED MOTION
                      FOR EXTENSION OF TIME TO FILE BRIEF


                                                    Gregory N. Jones
                                                    SBN 10889450
                                                    Law Office of Gregory N. Jones
                                                    2323 S. Shepherd, 14th Fl.
                                                    Houston, Texas 77019
                                                    (713) 979-4691
                                                    (713) 979-4440 – fax
                                                    Counsel for Appellees




Appellees’ Unopposed Motion for Extension of Time
        Appellees’ counsel has been involved in several litigation

matters out of the county and State litigation matters, Appellees

respectfully requests a thirty (30) day extension of the deadline to file their

response brief in this appeal.


                                     BACKGROUND FACTS

        1.       On March 19, 2015, the DeYoungs filed their notice of appeal.

The clerkʼs record was filed on June 16, 2015, the Appellants’ brief was filed

on August 17, 2015, which means that Appellees’ brief is due September

17, 2105.

        2.       Appellees’ counsel is handling several complex cases that

have required an inordinate amount of time and attention over the past

several months.

        3.       These matters, and the resulting time constraints, have

prevented Appellees’ counsel from devoting the necessary time and

attention to their response brief.

        4.       This is the Appellees’ counsel first request for an extension

of time to file their response brief, which is unopposed.

Appellees’ Unopposed Motion for Extension of Time   2
                              PRAYER / RELIEF REQUESTED

        For the foregoing reasons, appellants Joan DeYoung, Stephen

DeYoung, M.D., and David DeYoung request a 30-day extension of the

deadline to file his brief, which would make the DeYoungsʼ brief due on

August 17, 2015 (August 15th is a Saturday).

                                                        Respectfully submitted,
                                                        Law Office OF GREGORY N. JONES


                                                        /s/ Gregory N. Jones
                                                        Gregory N. Jones
                                                        2323 S. Shepherd, 14th Fl.
                                                        Houston, Texas 77019
                                                        (713) 979-4691
                                                        (713) 979-4440 – fax
                                                        gjones@gnjlaw.net
                                                        Counsel for Appellees



                              CERTIFICATE OF CONFERENCE

        I certify to the Court that I have conferred with appelleesʼ counsel who

indicated that appellees are unopposed to the relief sought by this motion.

                                                        /s/ Gregory N. Jones
                                                        Gregory N. Jones




Appellees’ Unopposed Motion for Extension of Time   3
                              CERTIFICATE OF COMPLIANCE

        Pursuant to TEX. R. APP. P. 9.4(i), I certify to the Court that the

foregoing document contains 371 words. In calculating the word count, I

relied on the “Word Count” function of the computer program used to

generate this document.

                                                        /s/ Gregory N. Jones
                                                        Gregory N. Jones




                                  CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing document has been electronically

served on all counsel of record on September 17, 2015:


Daniel W. Jackson, SBN 007968                                           William L. Maynard
Scott K. Vastine, SBN 24056469                              1300 Post Oak Blvd., Suite 2500
3900 Essex Lane, Suite 1116                                         Houston, Texas 77056
Houston, Texas 77027                                                        (713) 623-0887
(713) 522-4435                                                        (713) 960-1527 – fax
(713) 527- 8850 – fax
daniel@jacksonlaw-tx.com
scott@jacksonlaw-tx.com




                                                        /s/ Gregory N. Jones
                                                        Gregory N. Jones




Appellees’ Unopposed Motion for Extension of Time   4